Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 2/1/2021.

	The status of the claims is as follows:
	Claims 1-7 have been cancelled; and
	Claims 8-27 (claims 9-27 newly added) are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 19-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (5,732,507) in view of Valls et al. (5,941,021).

Edwards (5,732,507) discloses an improved louvered panel assembly comprising a plurality of louvers (10) a control arm (driving arm, 32, see figures 5 and 6) extending between each of the louvers (10) to move the louvers (10) between open and closed/sealed positions, bearing (24) attached to each louver (10) for rotation about a rotational axis extending through respective louvers (10) wherein each louver (10) is 2]; a leading edge and trailing edge (see figure 1) and providing a second channel there between a convex portion and sealing membranes (in channel 19 or along elements 303 shown in figures 1a and 2), a track (29 shown in figure 4) on each side of the assembly for receipt of bearing surfaces on respective sides (26) from mounts (24) to the louvers (10), and a gutter (see figure 7 and specification which affixes the track and locking bar assemblies), and a leading edge (see figure 9) having an open parabolic channel configured for receipt of a cylindrical fastener.
Edwards (5,732,507) fails to disclose the louver having channels.
As shown below, Valls et al. (5,941,021) discloses a louver having channels.

    PNG
    media_image1.png
    214
    490
    media_image1.png
    Greyscale

It would have been obvious before the effective filing dated of the claimed invention to provide the louvers of Edwards (5,732,507) with channels as taught by 

Clams 8-13 and 21-27 are allowable.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose louvers having multiple channels.


Applicant’s arguments with respect to claim(s) 8-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634